               Case 3:18-cv-07239-SI Document 36 Filed 10/08/20 Page 1 of 1



1    JAMES R. WILLIAMS, County Counsel (S.B. #271253)
     KIM H. HARA, Deputy County Counsel (S.B. #258763)
2    OFFICE OF THE COUNTY COUNSEL
     70 West Hedding Street, East Wing, Ninth Floor
3    San José, California 95110-1770
     Telephone: (408) 299-5900
4    Facsimile: (408) 292-7240
5    Attorneys for Defendants
     COUNTY OF SANTA CLARA, DAVID GOMEZ,
6    JACK SOLORIO, LIZANDRO CARRASCO,
     PYHER VAQUERANO, JOHN SABLAN,
7    JOSEPH LA JEUNESSE, MICHAEL JACOBS and
     BRYAN OLIVERI
8
                                    UNITED STATES DISTRICT COURT
9                              OF THE NORTHERN DISTRICT OF CALIFORNIA
10   SUSAN HAZLETT BASSI,                                    No. 18-CV-07239 SI
11                   Plaintiff,                              SUGGESTION OF DEATH UPON THE
                                                             RECORD
12   v.
13   COUNTY OF SANTA CLARA, et al.,
14                   Defendants.
15

16             Defendants County of Santa Clara, David Gomez, Lizandro Carrasco, Pyher Vaquerano,

17   John Sablan, Joseph LaJeunesse, Michael Jacobs, and Bryan Oliveri, by and through their counsel of

18   record, hereby give notice and suggest upon the record, in accordance with Rule 25 of the Federal

19   Rules of Civil Procedure, the death of defendant Jack Solorio during the pendency of this action.

20   Jack Solorio passed away on August 27, 2020. A true and correct copy of his Certificate of Death is

21   attached as Exhibit A. Defendants request that the name of the deceased party be stricken from the

22   action and that the action proceed against the remaining defendants.

23   Dated: October 8, 2020                              Respectfully submitted,

24                                                       JAMES R. WILLIAMS
                                                         COUNTY COUNSEL
25

26                                                 By:     /s/ Kim H. Hara
                                                         KIM H. HARA
27                                                       Deputy County Counsel
28                                                       Attorneys for Defendants
     2286661

                                                         1
     Suggestion of Death upon the Record                                                    18-CV-07239 SI
